 USDC IN/ND case 2:20-cv-00093-TLS-JEM document 1 filed 03/07/20 page 1 of 4


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION


RIKITA O’NEAL,                                )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )      CAUSE NO. 2:20-cv-93
                                              )
HZ OPS HOLDING, INC.,                         )
                                              )
                       Defendant.             )


                                COMPLAINT FOR DAMAGES

       Plaintiff, Rikita O’Neal, for her Complaint against Defendant, HZ Ops Holding, Inc.

(“HZ”), and states the following:

                                            I. Parties

       1.      Plaintiff is a resident of Lake County, Indiana.

       2.      Defendant, HZ, is a business located in Lake County, Indiana.

                                       II. Jurisdiction and Venue

       3.      This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §1331, in that

the claims arise under the laws of the United States. Specifically, Plaintiff brings this action to

enforce her rights under the FLSA.

       4.      This court has jurisdiction to hear these state claims pursuant to the court’s

supplemental jurisdiction under 28 U.S.C. §1367.

       5.      Venue in the Northern District of Indiana, Hammond Division, is appropriate by

virtue Defendant doing business in this District.




                                            Page 1 of 4
USDC IN/ND case 2:20-cv-00093-TLS-JEM document 1 filed 03/07/20 page 2 of 4


                                   III. Factual Allegations

      19.     Plaintiff began working for HZ on December 14, 2019.

      20.     Plaintiff was an hourly employee of HZ.

      21.     HZ agreed to pay Plaintiff $12.00 per hour.

      22.     However, HZ only paid Plaintiff $11.00 per hour.

      23.     HZ failed to pay Plaintiff at the correct hourly rate throughout her employment.

      24.     HZ failed to pay Plaintiff at the correct overtime premim throughout her

employment.

      25.     HZ failed to pay Plaintiff at least minimum wages in a timely fashion.

      26.     HZ failed to pay Plaintiff her hourly wages in a timely fashion.

      27.     HZ failed to pay Plaintiff her overtime wages in a timely fashion.

      28.     HZ failed to pay Plaintiff at least minimum wages for all of the hours that she

worked.

      29.     HZ failed to pay Plaintiff her hourly wages for all of the hours that she worked.

      30.     HZ failed to pay Plaintiff for certain overtime hours.

      31.     Plaintiff quit her employment with HZ.

      32.     Plaintiff quit on January 14, 2020.

                                    III.   Cause of Action

                                         Count I
                       Failure to Pay Minimum & Overtime Wages
                       Pursuant to the FLSA, 29 U.S.C. §201 et. seq.

      33.     Plaintiff incorporates paragraphs 1 through 32 by reference herein.

      34.     Plaintiff was an employee of HZ pursuant to the FLSA.

      35.     Plaintiff’s work for HZs involved interstate commerce.




                                           Page 2 of 4
 USDC IN/ND case 2:20-cv-00093-TLS-JEM document 1 filed 03/07/20 page 3 of 4


        36.    Defendant, HZ, is an employer pursuant to the FLSA.

        37.    Defendant, HZ, had gross revenues of at least $500,000.00 for the 2018 calendar

year.

        38.    Defendant, HZ, had gross revenues of a least $500,000.00 for the 2019 calendar

year.

        39.    HZ’s violations of the FLSA have damaged Plaintiff.

        WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant in an amount to compensate Plaintiff, liquidated damages, prejudgment interest,

attorney fees, costs of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49


                                            Count II
                                Indiana's Minimum Wage Statute
                                       Alternative Claim

        40.    Plaintiff incorporates paragraphs 1 through 39 by reference herein.

        41.    Plaintiff was an employee of HZ pursuant to Indiana's Minimum Wage Statute.

        42.    HZ is an employer pursuant to Indiana's Minimum Wage Statute.

        43.    HZ failed to properly pay minimum wages for all hours worked.

        44.    HZ failed to properly pay overtime wages for all hours worked.

        45.    HZ failed to pay overtime wages at the proper rate for all overtime hours worked.

        46.    HZ failed to properly pay minimum wages in a timely fashion.

        47.    HZ failed to properly pay overtime wages in a timely fashion.




                                             Page 3 of 4
 USDC IN/ND case 2:20-cv-00093-TLS-JEM document 1 filed 03/07/20 page 4 of 4


       48.     HZ’s violations of Indiana's Minimum Wage Statute have damaged Plaintiff.

       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant in an amount to compensate Plaintiff, liquidated damages, prejudgment interest,

attorney fees, costs of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully Submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49


                                         Count III
                           Wage Payment Statute, I.C. §22-2-5 et. seq.

       49.     Plaintiff incorporates paragraphs 1 through 48 by reference herein.

       50.     HZ is an employer pursuant to the Wage Payment Statute.

       51.     HZ failed to pay Plaintiff her wages due and owing in a timely fashion.

       52.     HZ failed to pay Plaintiff her wages due and owing in the correct amount.

       53.     Plaintiff has been damaged by JZ’s violations of the Wage Payment Statute.

       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant for wages owed, liquidated damages, prejudgment interest, attorney fees, costs

of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully Submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49
                                                       Counsel for Plaintiff,
                                                       Rikita O’Neal

Weldy Law - 8383 Craig Street, Suite 330, Indianapolis, IN 46250
Tel: (317) 842-6600 / Fax: (317) 288-4013 / E-mail: rweldy@weldylegal.com



                                             Page 4 of 4
